UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-8625 READING INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 95-3885184 (IRS Employer Identification No.) 500 Citadel Drive, Suite 300 Commerce,CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (213) 235-2240 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filer ¨Accelerated filer þNon-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 3, 2011, there were 21,411,348 shares of Class A Nonvoting Common Stock, $0.01 par value per share and 1,495,490 shares of Class B Voting Common Stock, $0.01 par value per share outstanding. READING INTERNATIONAL, INC.AND SUBSIDIARIES TABLE OF CONTENTS Page PART I – Financial Information 1 Item 1 – Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3 – Quantitative and Qualitative Disclosure about Market Risk 44 Item 4 – Controls and Procedures 46 PART II – Other Information 47 Item 1 - Legal Proceedings 47 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3 - Defaults upon Senior Securities 47 Item 4 - Removed and Reserved 47 Item 5 - Other Information 47 Item 6 - Exhibits 47 SIGNATURES 48 Table of Contents PART I – Financial Information Item 1 – Financial Statements Reading International, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (U.S. dollars in thousands except par value amounts) September 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Receivables Inventory Investment in marketable securities Restricted cash Deferred tax asset, net Prepaid and other current assets Assets held for sale Total current assets Property held for and under development Property & equipment, net Investment in unconsolidated joint ventures and entities Investment in Reading International Trust I Goodwill Intangible assets, net Deferred tax asset, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued liabilities $ $ Film rent payable Notes payable – current portion Taxes payable Deferred current revenue Other current liabilities Total current liabilities Notes payable – long-term portion Notes payable to related party – long-term Subordinated debt Noncurrent tax liabilities Other liabilities Total liabilities Commitments and contingencies (Note 13) Stockholders’ equity: Class A non-voting common stock, par value $0.01, 100,000,000 shares authorized, 31,675,518 issued and 21,411,348 outstanding at September 30, 2011 and 31,500,693 issued and 21,308,823 outstanding at December 31, 2010 Class B voting common stock, par value $0.01, 20,000,000 shares authorized and 1,495,490 issued and outstanding at September 30, 2011 and at December 31, 2010 15 15 Nonvoting preferred stock, par value $0.01, 12,000 shares authorized and no issued or outstanding shares at September 30, 2011 and at December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Treasury shares ) ) Accumulated other comprehensive income Total Reading International, Inc. stockholders’ equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. -1- Table of Contents Reading International, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) (U.S. dollars in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Operating Revenue Cinema $ Real estate Total operating revenue Operating expense Cinema Real estate Depreciation and amortization Impairment expense General and administrative Total operating expense Operating income Interest income Interest expense ) Net gain (loss) on sale of assets 1 ) Other income (expense) 6 20 79 ) Income (loss) before income tax benefit (expense), equity earnings of unconsolidated joint ventures and entities, and discontinued operations ) ) Income tax benefit (expense) 39 ) ) Income (loss) before equity earnings of unconsolidated joint ventures and entities, and discontinued operations ) ) Equity earnings of unconsolidated joint ventures and entities Income (loss) before discontinued operations ) Income (loss) from discontinued operations, net of tax (5
